Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 1 of 18 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 LUDMILA NELIPA, on behalf of herself and all
 others similarly situated

                        Plaintiff,
                                                           CLASS ACTION COMPLAINT
                v.

 TD BANK, N.A.,

                        Defendant.



        Ludmila Nelipa, Plaintiff herein, by her attorneys, brings the following Class Action

Complaint on behalf of herself and all others similarly situated and alleges and complains of

Defendant as follows:

                                 PRELIMINARY STATEMENT

   1.       Plaintiff is a victim of fraud. The perpetrator, who is unknown to Plaintiff,

fraudulently misrepresented themselves as a TD Bank representative in a phone call, in a

successful effort to obtain Plaintiff’s account information and transaction approval.

   2.       The perpetrator used this information to transfer and withdraw $2,500 from

Plaintiff’s checking account.

   3.       Plaintiff disputed the charges with Defendant TD Bank, but TD Bank has refused to

treat the transactions as unauthorized. TD Bank’s attempt to hold Plaintiff liable directly violates

the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C. § 1693, et seq., which protects consumers

from liability for unauthorized transfers. It also breaches TD Bank’s own promises regarding

customer liability for unauthorized transfers.




                                                 1
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 2 of 18 PageID #: 2




   4.        TD Bank also violated the EFTA by denying claims of unauthorized transactions

without providing any written explanation and without providing to the consumer the documents

TD Bank reviewed during the investigation or even notice to the consumer of the consumer’s

right to investigation documents.

   5.        Both an explanation of the denial and a notice of the right to request these materials

are required under the EFTA.

   6.        Plaintiff seeks to represent a class to remedy the harm caused by TD Bank’s illegal

behavior and ensure that these practices cannot continue going forward.

                                 JURISDICTION AND VENUE

   7.        The Court has jurisdiction pursuant to 15 U.S.C. § 1693m and 28 U.S.C. § 1331.

   8.        The Court also has jurisdiction pursuant to 28 U.S.C. § 1332(d) because it is brought

as a class action, on behalf of a Class of over 100 Class Members, whose claims aggregate in

excess of $5 million, and which includes members whose state citizenship is diverse from that of

Defendant.

   9.        Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

   10.       Venue is proper in this District because a substantial part of the events and

occurrences underlying this litigation occurred within this District, and Defendant regularly

conducts business here.

                                             PARTIES

   11.       Plaintiff is a natural person and citizen of New York residing in Staten Island, NY

(Richmond County).

   12.       Plaintiff is a “consumer” as defined by the EFTA, 15 U.S.C. § 1693a(6).

   13.       TD Bank, N.A. (“TD Bank” or “the bank”) is a national banking association formed




                                                  2
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 3 of 18 PageID #: 3




under the laws of the United States and was, at all times relevant to this Complaint, a financial

institution as defined by the EFTA, 15 U.S.C. § 1693a(9). It is a citizen of Delaware.

                                              FACTS

    14.     At all times relevant to the complaint, Plaintiff had a TD Convenience Checking

account with TD Bank.

    15.     Plaintiff’s account was primarily for personal, family and household use. It was not a

business or commercial account.

    16.     On October 22, 2020, Plaintiff received a text message on her cell phone purporting

to be from the TD Bank Fraud Protection Department inquiring about a $450 Wal-Mart charge.

    17.     The text was followed a few minutes later by a phone call from (or appearing to be

from) TD Bank’s customer service phone number with someone identifying themselves as

calling from TD Bank.

    18.     The person on the phone explained that someone was attempting to use Plaintiff’s

debit card to make some cash transfer payments, and the person initiated what appeared to be a

fraud prevention process.

    19.     In reality, the person on the phone was a fraudster with a clever scheme.

    20.     The fraudster had “spoofed” the phone number they were calling from to make it

appear that they were calling from TD Bank. (Spoofing is when a caller deliberately falsifies the

information transmitted to your caller ID display to disguise their identity.)

    21.     There had been no fraud yet and the purpose of the call was to carry out the fraud.

    22.     The way the scheme works is to get a bank customer to provide enough

information—under the guise of a fraud investigation—so that the fraudster can initiate a funds

transfer.




                                                 3
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 4 of 18 PageID #: 4




   23.      In this case, the fraudster was using a money transfer app called Zelle, which partners

with TD Bank.

   24.      Zelle is a service that enables a person to electronically transfer money from his or

her bank account to another registered user’s bank account using a mobile device or the website

of a participating banking institution.

   25.      To transfer funds using Zelle, the sender only needs to provide the recipient’s mobile

phone number or email. The transaction is typically completed within minutes.

   26.      When TD Bank receives a request to send money using Zelle, it sends a series of

automated text messages to the account-holder seeking confirmation of the transaction(s).

   27.      In this case, the fraudster initiated several transfers, leading to a flurry of

confirmation texts to Plaintiff from TD Bank.

   28.      In order to continue the ruse that everything that was happening to Plaintiff was part

of a fraud investigation, the fraudster directed the Zelle transfers to an account named “Rev

Code.”

   29.      Accordingly, when the real TD Bank sent the texts seeking confirmation of

payments, the language of the texts sought confirmation, somewhat confusingly, of “Payment for

$200.00 to Rev Code.”

   30.      The fraudster explained to Plaintiff during the phone call that these texts were

automatically generated to confirm a “reversal code” for the fraudulent transactions.

   31.      Because TD Bank’s texts were standardized and automatically generated, the

fraudster was able to predict when the texts would arrive and quote the exact language of the

texts and provide a false explanation for them while on the phone with Plaintiff.




                                                   4
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 5 of 18 PageID #: 5




   32.        Plaintiff never authorized the fraudster to withdraw or transfer money from her

account.

   33.        She believed she was only providing authority to reverse charges fraudulently placed

on her account.

   34.        Ultimately, the fraudster was able to withdraw $2500 from Plaintiff’s account with a

series of smaller transactions on October 22, 2020—the limit of Zelle transactions permitted on a

single day.

   35.        The fraudster told Plaintiff that her account would be frozen and that she would

receive a new card in the mail in a few days.

   36.        When the new card did not arrive a few days later, Plaintiff called TD Bank and

learned that TD Bank had not been the one in contact with her.

   37.        TD Bank stated that her checking account was now locked but that $2,500 had been

withdrawn.

   38.        Plaintiff explained that she had not authorized the transfer and recounted what had

happened.

   39.        Plaintiff does not know the fraudster and did not act in concert with the fraudster.

   40.        On November 2, 2020, Plaintiff filed a police report regarding the fraud described

above and NYPD is currently investigating the matter as grand larceny.

   41.        Upon information and belief, the police contacted TD Bank during the course of their

criminal investigation.

   42.        TD Bank nevertheless declined the fraud claim, contending that since Plaintiff

provided the fraudster with the confirmation code for the transactions that they were not

unauthorized transfers.




                                                   5
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 6 of 18 PageID #: 6




   43.       On information and belief, it is the policy of TD Bank to determine that a transaction

is authorized so long as the account-holder provided the access code to the person initiating the

transfer, regardless of whether the account-holder did so as the result of fraud.

   44.       TD Bank did not provide Plaintiff a provisional credit for the lost funds.

   45.       TD Bank did not deliver or mail to Plaintiff an explanation of the reasons for its

determinations or notice of the right to request reproductions with the explanation of its findings.

   46.       TD Bank’s relationship with its Checking Account customers is subject to a Personal

Deposit Account Agreement.

   47.       The Account Agreement provides, among other things, that “If you notify us within

two (2) Business Days after you learn of the loss or theft of your Card or PIN, you can lose no

more than $50 if someone uses your Card or PIN without your permission. If you do not notify

us within two (2) Business Days after you learn of the loss or theft of your Card or PIN, and we

can prove we could have prevented someone from using your Card and/or PIN without your

permission if you had told us, you could lose as much as $500 ($50 if you are a resident of

Massachusetts and this Agreement is governed by Massachusetts law).”

   48.       The Account Agreement also reflects TD Bank’s unlawful policy with respect to

fraudulent transfers, stating that “you can be held liable for fraudulent use of your Card and/or

PIN when PIN-based transactions are made with your ATM or Debit Card.”

   49.       Pursuant to the EFTA, liability for unauthorized use is sharply limited.

   50.       Specifically, 15 U.S.C. § 1693g(a), “Unauthorized electronic fund transfers; limit”

states in relevant part as follows:

         In no event. . . shall a consumer's liability for an unauthorized transfer exceed the
         lesser of-
         (1) $50; or



                                                   6
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 7 of 18 PageID #: 7




          (2) the amount of money or value of property or services obtained in such,
          unauthorized electronic fund transfer prior to the time the financial institution is
          notified of, or otherwise becomes aware of, circumstances which lead to the
          reasonable belief that an unauthorized electronic fund transfer involving the
          consumer's account has been or may be effected.
    51.       Thus, the consumer’s liability for unauthorized use is generally capped at a

maximum of $50 for unauthorized transfers. 1

    52.       It is common sense that a person seeking to prevent a fraudulent transfer that

provides account information to a person falsely posing as a customer service representative is

not authorizing the criminal to initiate additional fraudulent transfers for the criminal’s benefit.

Dioquino v. Sempris, LLC, No. CV1105556SJOMRWX, 2011 WL 13127143, at *10 (C.D. Cal.

Dec. 8, 2011) (finding that voluntarily giving the card number for a purpose other than to

authorize new purchases did not constitute furnishing the card for the purpose of the statutory

language).

    53.       Any question regarding whether provision of means of account access to a criminal

posing as a customer service representative constitutes “authorized use” under the statute (a

nonsensical proposition) was resolved by the CFPB’s Official Interpretation of the Regulation E,

regarding 12 C.F.R. 1005.2(m).

          1005.2 details unauthorized use as follows:
          (m) “Unauthorized electronic fund transfer” means an electronic fund transfer
          from a consumer's account initiated by a person other than the consumer without



1
  This cap is increased to $500 dollars where the consumer waits more than two business days
after becoming aware of the unauthorized transaction to notify the financial institution. The
consumer’s liability may not be subject to any cap where the consumer waits more than 60 days
after receiving a monthly statement reflecting the disputed transaction to notify the financial
institution, but this rule is subject to various exceptions and limitations. § 1693g(a); 12 CFR §
1005.6(b). The caps applicable in instances where the consumer notifies the financial institution
more than two business days after becoming aware of the unauthorized use are not at issue in this
litigation.


                                                    7
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 8 of 18 PageID #: 8




          actual authority to initiate the transfer and from which the consumer receives no
          benefit. The term does not include an electronic fund transfer initiated:
          (1)      By a person who was furnished the access device to the consumer's
          account by the consumer, unless the consumer has notified the financial
          institution that transfers by that person are no longer authorized[.]

   54.        The Official Interpretation makes clear, however, that the carve out for instances

where the transaction is by someone who was provided with the access device by the consumer

applies where a consumer knowingly provides the access device and authority to use it to make

transfers to a friend, family member or co-worker, but does not reach instances where the access

device is used by an employee of a financial institution or, critically, where the access device

was obtained by fraud:

          1. Transfer by institution's employee. A consumer has no liability for erroneous
             or fraudulent transfers initiated by an employee of a financial institution.

          2. Authority. If a consumer furnishes an access device and grants authority to
             make transfers to a person (such as a family member or co-worker) who
             exceeds the authority given, the consumer is fully liable for the transfers
             unless the consumer has notified the financial institution that transfers by that
             person are no longer authorized.


          3. Access device obtained through robbery or fraud. An unauthorized EFT
             includes a transfer initiated by a person who obtained the access device
             from the consumer through fraud or robbery.


Official Interpretation of the Regulation E, regarding 12 C.F.R. 1005.2(m) (emphasis

added).

   55.        Defendant’s policy and practice of holding consumers duped into providing

account access under false pretenses liable for charges initiated by fraudsters thus violates

the EFTA.




                                                   8
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 9 of 18 PageID #: 9




                                      CLASS ALLEGATIONS

   56.      Plaintiff brings this claim on behalf of herself, and on behalf of all other persons

similarly situated, pursuant to Fed. R. Civ. P. 23.

   57.      Plaintiff asserts her claims against Defendant on behalf of herself and the Classes

defined as follows:

   58.      EFTA Excess Consumer Liability Class. All persons who:

           a. have or had an account with TD Bank; and

           b. notified TD Bank that they had been induced by fraud to provide another person

               with their account access device leading to unauthorized charges and provided

               enough information that TD Bank could identify the name and account number of

               the consumer; and

           c. within one year prior to filing of this action, TD Bank determined that the

               transactions were authorized because the class member provided the access device

               to the fraud perpetrator; and

           d. who notified TD Bank:

                      i. within two business of the alleged loss or theft and who alleged a loss of

                         more than $50; or

                   ii. who notified TD Bank within 60 days of TD Bank’s transmittal of the first

                         monthly statement containing the periodic statement containing the

                         disputed charges and who alleged a loss of more than $500; or

                  iii. who notified TD Bank more than 60 days after TD Bank’s transmittal of

                         the first monthly statement containing the disputed charges.

   59.      Breach of Contract Class. All persons who:




                                                   9
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 10 of 18 PageID #: 10




          a. Were parties to TD Bank’s Personal Deposit Account Agreement; and

          b. notified TD Bank that they had been induced by fraud to provide another person

             with their account access device leading to unauthorized charges; and

          c. within six years prior to filing of this action, TD Bank determined that the

             transactions were authorized because the class member provided the access device

             to the fraud perpetrator; and

          d. for whom TD Bank did not determine that the account holder acted in concert

             with the perpetrator; and

          e. who notified TD Bank:

                  i. within two business of the alleged loss or theft and who alleged a loss of

                     more than $50; or

                 ii. who notified TD Bank within 60 days of TD Bank’s transmittal of the first

                     monthly statement containing the periodic statement containing the

                     disputed charges and who alleged a loss of more than $500; or

                iii. who notified TD Bank more than 60 days after TD Bank’s transmittal of

                     the first monthly statement containing the disputed charges.

    60.   EFTA Failure to Provide Notice Class. All persons who:

          a. have or had an account with TD Bank; and

          b. notified TD Bank that the person’s account contained an error, the amount of the

             error, the reasons for the person’s belief that an error occurred, and provided

             enough information that TD Bank could identify the name and account number of

             the consumer; and




                                              10
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 11 of 18 PageID #: 11




             c. within one year prior to filing of this action, TD Bank determined that an error did

                    not occur; and

             d. for whom TD Bank did not deliver or mail, within 3 business days after the

                    conclusion of its investigation, an explanation of TD Bank’s findings concerning

                    the error that contained notice of the consumer’s right to request reproductions of

                    all documents which TD Bank relied on to conclude that such error did not occur.

     61.     As used in the class definitions, the term “access device” means a card, code, or other

 means of access to a consumer's account, or any combination thereof, that may be used by the

 consumer to initiate electronic fund transfers, as well as any other device, information or means

 of access that meets the definition of “access device” pursuant to the EFTA, see, e.g. §

 1005.2(a)(1).

     62.     Excluded from the Classes is anyone employed by counsel for Plaintiff in this action

 and any Judge to whom this case is assigned, as well as his or her immediate family and staff.

                                                Numerosity

     63.     TD Bank is one of the ten largest banks in the United States with more than 9 million

 customers throughout the United States.

     64.     Fraud involving unauthorized transactions through Zelle and other similar “instant”

 cash transfer apps is prevalent and growing.

     65.     As alleged above, TD Bank’s policy and practice, reflected in TD Bank’s Account

 Agreement, is to deny claims of unauthorized transfers if the account-holder provided the access

 code to the person initiating the transfer, regardless of whether the account-holder did so as the

 result of fraud.

     66.     Sometimes, TD Bank does not send any explanation of its findings concerning the

 error.


                                                     11
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 12 of 18 PageID #: 12




    67.      But even when it does, the standardized letter do not include notice of the

 consumer’s right to request reproductions of all documents which TD Bank relied on to conclude

 that such error did not occur.

    68.      Thus, there are undoubtedly thousands of customers that have already been victims

 of Defendant’s unlawful policies and practices.

    69.      And there are thousands more consumers who will be subject to these unlawful

 policies and practices in the future.

    70.      As such, each class is sufficiently numerous that joinder of all members is

 impracticable.

    71.      Although the exact number of members of each class and their addresses are

 unknown to Plaintiff, they are readily ascertainable from Defendant’s records.

                             Existence and Predominance of Common Questions

    72.      Common questions of law and fact exist as to Plaintiff and all members of the

 Classes and predominate over questions affecting only individual members of the Classes.

    73.      These common and predominant questions include:

            a. Whether Defendants’ determinations that no error occurred on the grounds that a

                  transaction is authorized so long as the account-holder provided the access code to

                  the person initiating the transfer—i.e. regardless of whether the account-holder

                  did so as the result of fraud—are unlawful under the EFTA;

            b. Whether Defendants’ determinations that no error occurred on the grounds that a

                  transaction is authorized so long as the account-holder provided the access code to

                  the person initiating the transfer—regardless of whether the account-holder did so




                                                   12
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 13 of 18 PageID #: 13




                 as the result of fraud—are a breach of Defendant’s Personal Deposit Account

                 Agreement;

            c. Whether Defendant denies disputes without providing the statutorily required

                 notice regarding the consumer’s right to investigatory documents and, if so,

                 whether this violates the EFTA.

                                              Typicality

    74.      Plaintiff’s claims are typical of the claims of the Classes because Plaintiff is a

 member of the Classes and is subject to the same unlawful conduct as other members of the

 Classes.

    75.      Thus, Plaintiff’s claims—based on the same facts and legal theories as the claims of

 all other members of the Classes—are typical of the claims of the Classes.

                                              Adequacy

    76.      Plaintiff will fairly and adequately represent the interests of the members of the

 Classes. Her interests do not conflict with the interests of the members of the Classes she seeks

 to represent.

    77.      Plaintiff has retained counsel experienced in prosecuting class actions and in

 consumer protection matters. There is no reason why Plaintiff and her counsel will not

 vigorously pursue this matter.

                                              Superiority

    78.      A class action is superior to other available means for the fair and efficient

 adjudication of the claims at issue.




                                                   13
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 14 of 18 PageID #: 14




    79.      The damages suffered by each individual member of the Classes may be limited.

 Damages of such magnitude are small given the burden and expense of individual prosecution of

 the complex and extensive litigation necessitated by Defendant’s conduct.

    80.      Further, it would be virtually impossible for each individual member of the Classes

 to redress the wrongs done to them. Even if the members of the Classes themselves could afford

 such individual litigation, the court system could not.

    81.      Individualized litigation presents a potential for inconsistent or contradictory

 judgments. Individualized litigation increases the delay and expense to all parties and the court

 system presented by the complex legal and factual issues of the case.

    82.      By contrast, the class action device presents far fewer management difficulties and

 provides the benefits of single adjudication, economy of scale, and comprehensive supervision

 by a single court.

    83.      In the alternative, the Classes may be certified because:

            a. the prosecution of separate actions by the individual members of the Classes

                would create a risk of inconsistent or varying adjudication with respect to

                individual members of the Classes which would establish incompatible standards

                of conduct for Defendant;

            b. the prosecution of separate actions by individual members of the Classes would

                create a risk of adjudications with respect to them which would, as a practical

                matter, be dispositive of the interests of other members of the Classes not parties

                to the adjudications or substantially impair or impede their ability to protect their

                interests; and




                                                  14
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 15 of 18 PageID #: 15




             c. TD Bank has acted or refused to act on grounds generally applicable to the

                 Classes, thereby making appropriate final and injunctive relief with respect to the

                 members of the Class as a whole.

                                  FIRST CLAIM FOR RELIEF
                     (Electronic Fund Transfers Act, 15 U.S.C. § 1693 et seq.)
                       On Behalf of EFTA Excess Consumer Liability Class

     84.      Plaintiff repeats and re-alleges each of the foregoing paragraphs of this Complaint as

 if fully set forth herein.

     85.      The Electronic Fund Transfer Act (“EFTA”) places sharp limitations on consumer

 liability for unauthorized transactions. § 1693g.

     86.      Because Plaintiff did not give actual authority to the fraudster to initiate the transfers,

 the transactions initiated by the fraudster constituted unauthorized electronic fund transfers under

 § 1693a(12)

     87.      These transactions do not qualify for the exception under § 1693a(12)(A) because

 Plaintiff did not “furnish” the fraudster with the codes; instead, as provided in 12 C.F.R. §

 1005.2, the transfers were initiated by a person who obtained the codes from Plaintiff through

 fraud and therefore constitute unauthorized electronic fund transfers. See, e.g., Official

 Interpretation of the Regulation E, regarding 12 C.F.R. 1005.2(m)(3).

     88.      By holding Plaintiff responsible for the full amount of the unauthorized transfer

 rather than the limits set forth by § 1693g(a), TD Bank has violated the EFTA.

     89.      As a direct and proximate result of Defendant’s violations of the EFTA, Plaintiff is

 entitled to an award of statutory and actual damages as well as attorney’s fees and costs.




                                                    15
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 16 of 18 PageID #: 16




    90.      Additionally, because Defendant did not have a reasonable basis for believing that

 Plaintiff’s account was not in error, Defendant’s conduct violates§ 1693f(e), entitling Plaintiff

 (and each member of the class) to treble damages.

                              SECOND CLAIM FOR RELIEF
                                    Breach of Contract
                           On Behalf of Breach of Contract Class
    91.      TD Bank’s Personal Deposit Account Agreement constitutes a contract between TD

 Bank and Checking Account customers.

    92.      The Account Agreement states, “you can lose no more than $50 if someone uses

 your Card or PIN without your permission,” unless the customer does not notify TD Bank within

 two business days in which case “you could lose as much as $500 ($50 if you are a resident of

 Massachusetts and this Agreement is governed by Massachusetts law).”

    93.      By failing to limit Plaintiff and the Class Members’ losses to those amounts set forth

 in the Account Agreement, TD Bank materially breached the Account Agreement.

    94.      As a direct and proximate result of Defendant’s breach of the Account Agreement,

 Plaintiff and members of the Class lost more funds that they should have as a result of

 unauthorized transfers and are entitled to an award of actual damages.

                                 THIRD CLAIM FOR RELIEF
                    (Electronic Fund Transfers Act, 15 U.S.C. § 1693 et seq.)
                      On Behalf of EFTA Failure to Provide Notice Class

    95.      Plaintiff’s call to TD Bank in October 2020 in which she explained that she had not

 authorized the transfers constituted notification to TD Bank of an error under § 1693f.

    96.      As a result of a notification complying with § 1693f, TD Bank was obligated to

 investigate the error and determine whether an error has occurred.

    97.      When TD Bank determined that an error did not occur, it was obligated to deliver or

 mail Plaintiff an explanation of its findings within 3 business days after the conclusion of its



                                                  16
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 17 of 18 PageID #: 17




 investigation, and upon request of Plaintiff promptly deliver or mail to the consumer

 reproductions of all documents which the financial institution relied on to conclude that such

 error did not occur. § 1693f(d).

     98.     TD Bank also had an obligation to include notice of the right to request reproductions

 with the explanation of its findings. § 1693f(d).

     99.     TD Bank has never delivered or mailed Plaintiff any materials related to its

 determination that an error did not occur.

     100.    As reflected in the drafting of § 1693f(d), a critical part of a good faith investigation

 under the EFTA is informing the subject of the investigation of the reasons for the finding and

 providing the subject with notice of the right to examine the documents relied upon in making

 determinations.

     101.    TD Bank’s failure to do so prevents account-holders like Plaintiff from learning the

 full basis for TD Bank’s decision, potentially limiting their ability to successfully resolve their

 dispute, pursue their full rights, obtain additional information about the allegedly unauthorized

 charges, and fully understand the reasons for the adverse resolution of the dispute .

     102.    A consumer’s right to the notice in question—i.e. notice of the right to examine the

 documents relied upon by the Bank in making the adverse determination—is a procedural right

 which protects plaintiff's concrete interests. Violation of that right presents a "risk of real harm"

 to that concrete interest.

     103.    Failure to comply with § 1693f(d)’s requirement of notice entitles Plaintiff and Class

 Members to statutory damages pursuant to § 1693m(a) as well as attorney’s fees and costs.




                                                     17
Case 1:21-cv-01092-LDH-RER Document 1 Filed 03/01/21 Page 18 of 18 PageID #: 18




    104.     For the reasons explained above, TD Bank’s failure to provide the reasons for its

 error determinations also constitutes a failure to make a good faith investigation, a violation of §

 1693f(e), entitling Plaintiff (and each member of the class) to treble damages.

    WHEREFORE, Plaintiff seeks judgment in her favor and damages against Defendants and:

    A. An order certifying this case as a class action under Fed. R. Civ. P. 23, naming Plaintiff

        as Class Representative, and appointing her attorneys as Class Counsel;

    B. An award of actual damages, treble damages, statutory damages, attorney’s fees and

        costs; and

    C. An injunction to end TD Bank’s unlawful practices; and

    D. such other and further relief as may be necessary, just, and proper.

 Dated: March 1, 2021

                                                       /s/ Daniel A. Schlanger
                                                       Daniel A. Schlanger
                                                       Schlanger Law Group LLP
                                                       80 Broad Street, Suite 1301
                                                       New York, NY 10004
                                                       T: 212-500-6114
                                                       F: 646-612-7996
                                                       E: dschlanger@consumerprotection.net


                                                       /s/Beth E. Terrell
                                                       Terrell Marshall Law Group, PLLC
                                                       Beth E. Terrell (to move for admission pro
                                                       hac vice)
                                                       bterrell@terrellmarshall.com
                                                       Ryan Tack-Hooper (to move for admission
                                                       pro hac vice)
                                                       ryan@terrellmarshall.com
                                                       936 North 34th Street, Suite 300
                                                       Seattle, Washington 98103-8869
                                                       Telephone: (206) 816-6603
                                                       Facsimile: (206) 319-5450

                                                       Counsel for Plaintiff and the Putative Class



                                                  18
